Citation Nr: 0726844	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder with secondary disorders of the back, rib, and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 19, 1997, to 
August 21, 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  A September 2002 rating decision denied service 
connection for a left foot injury.

4.  The evidence received since the September 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a left foot disorder with secondary 
disorders of the back, rib, and legs.


CONCLUSIONS OF LAW

1.  A left foot disorder with secondary disorders of the 
back, rib, and legs was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006). 

2.  The September 2002 rating decision, which denied 
entitlement for left foot disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The evidence received subsequent to the September 2002 
rating decision is not new and material, and the claim for 
service connection for left foot disorder with secondary 
disorders of the back, rib, and legs is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

In this case, the RO did provide the appellant with notice 
letters in both July 2003 and April 2004, prior to the 
initial decision to reopen the veteran's claim in June 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the letters stated that in order to establish service 
connection, the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The July 2005 
Statement of the Case (SOC) also notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

Additionally, the April 2004 letter and the July 2005 SOC 
combined informed the veteran of the evidence and information 
that was necessary to reopen the claim as well as evidence 
and information necessary to establish his entitlement to the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1, 11 
(2006).  While the April 2004 letter only defined the terms 
new evidence and material evidence, the July 2005 SOC both 
defined the terms and cited the relevant authority.  The 
Board concludes that VA cured any defect, if any, in the SOC 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The RO notified the veteran in the notice letters about the 
information and evidence that VA will seek to provide.  In 
particular, the July 2003 letter and the April 2004 letter 
notified him that reasonable efforts would be made to help 
him obtain any further evidence necessary to support his 
claim.  He was informed that VA would request all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that, in addition to the records 
already received, he must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," pursuant 
to Pelegrini, 18 Vet. App. at 121, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA new and material evidence pertaining to his claims.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reason for the denial and, in so 
doing, informed him of the evidence that was needed to 
substantiate the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a left foot 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for an left foot disorder, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.

VA has assisted the veteran throughout the course of this 
appeal by providing him with a VA examination with a medical 
opinion and an SOC, which informed him of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Law and Analysis

The Board observes that the veteran's claims for service 
connection for a left foot disorder with secondary disorders 
of the back, rib, and legs was most recently previously 
considered and denied by the RO in a rating decision dated in 
September 2002.  The veteran was notified of that decision 
and of his appellate rights. In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. 
§7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In June 2003, the veteran requested that his claim for 
service connection for his left foot disorder be reopened 
with additional consideration of secondary disorders of the 
back, rib, and legs.  The June 2004 rating decision now on 
appeal denied reopening the veteran's claim for left foot 
disorder with secondary disorders of the back, rib, and legs 
on the basis that new and material evidence had not been 
submitted.  

As discussed below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for left foot disorder with secondary 
disorders of the back, rib, and legs was ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002). For applications 
to reopen filed after August 29, 2001, as was the application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006). 

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the veteran's claim for service connection 
for a left foot disorder was previously considered and denied 
by a September 2002 rating decision.  In that decision, the 
RO observed that, although the veteran was treated one time 
in the service in June 1997, no further treatment, findings 
or chronic injury or disability of the veteran's left foot 
were shown in the remainder of the service records or 
following service.  Therefore, the RO concluded that service 
connection was not warranted.

The evidence of record at the time of the September 2002 
rating decision included the veteran's service medical 
records which showed that the veteran was seen on one 
occasion in June 1997 for a bruised left foot.  Evidence 
associated with the claims file subsequent to the September 
2002 rating decision consists of a private medical report 
dated in October 1998 and a July 2005 VA examination report.  
The Board finds that this evidence is not new and material 
within the meaning of the laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection for left foot disorder with secondary 
disorders of the back, rib, and legs.

With respect to the private medical report of October 1998, 
the Board finds this evidence to be new in that it was not of 
record at the time of the September 2002 rating decision.  
However, the examination report is not probative, as it does 
not indicate that the veteran's current disorder is 
etiologically or causally related to his military service.  
Rather, the report concerns complaints of neck pain and 
headaches and is not relevant to the issue on appeal.  As 
such, the Board concludes that the private medical report of 
October 1998 is not new and material.

As to the July 2005 VA examination report, the Board finds 
this evidence to be new in that it was not of record at the 
time of the September 2002 rating decision.  However, the 
examination report is not probative, as it does not indicate 
that the veteran's current disorder is etiologically or 
causally related to his military service.  To the contrary, 
the examiner instead opined that the veteran's left foot 
disorder with secondary disorders of the back, rib, and legs 
is not likely related to his injury sustained in service.  As 
such, the Board concludes that the July 2005 VA examination 
report is not new and material.

With respect to the veteran's own statements, the Board finds 
that the appellant's assertions alone cannot be dispositive 
of the issue for purposes of reopening the claim.  The record 
on appeal does not indicate that the appellant has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for a left foot disorder 
with secondary disorders of the back, rib, and legs.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left foot disorder with secondary disorders 
of the back, rib, and legs is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


